HAIRE, Judge.
On this review of an award entered by the respondent Commission in a workmen’s compensation proceeding, the petitioning workman contends that an injury to his shoulder which left him with a residual impairment constituting a 20% functional loss of use of the left arm should have been treated as an unscheduled disability. We have reviewed the record and find that the evidence supports the scheduled award entered by the Commission. See Arnott v. Industrial Commission, 103 Ariz. 182, 438 P.2d 419 (1968); Bradley v. Industrial Commission, 13 Ariz.App. 204, 475 P.2d 296 (1970); Heredia v. Industrial Commission, 10 Ariz.App. 507, 460 P.2d 43 (1969); Pena v. Industrial Commission, 10 Ariz. App. 573, 460 P.2d 1002 (1969).
The award is affirmed.
JACOBSON, Chief Judge, Division 1, and EUBANK, P. J., concur.